IRVING R. KAUFMAN, Circuit Judge:
This appeal presents a single question: did the sixteen year old defendant voluntarily waive his right to remain silent when questioned by the police?
I. Introduction
There is no basic dispute about the facts. The defendant, Stephen J. B., and a teen-age friend were guests at a wedding. On the return trip in the friend’s parents’ car, Stephen, who had apparently had too much to drink, became sick. The parents in their annoyance put the two out on the road some miles from home. At some point late that night or early the next morning the boys took a parked car, and were driving it at about 6 p. m. the following evening, August 23, 1967, when a patrolman saw them make a turn without signaling.1 He stopped the car and asked the friend, who was driving, for his license and registration. When there appeared to be some fumbling about, he asked, “Do you have the registration, or is it stolen?” At this point both youths ran off. The patrolman immediately radioed for help, and took off in pursuit. He caught Stephen, and forcibly returned him to the car. On the way back he said, “You don’t have to make any statements at this time or any future time, and if you want a lawyer I’ll get you a lawyer.” He failed to tell him that his statements could be used against him, or that if indigent, counsel would be appointed for him. See Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). When they returned to the car, the officer asked him, “Is that car stolen?” and, apparently without hesitation, he admitted that it was. At this juncture Sergeant O’Donnell arrived in response to the call for assistance. Seeing Stephen in the grip of the patrolman (who had him by *217the collar), O’Donnell inquired bluntly why he had run away from the car; he responded that he had taken flight because he believed the car was stolen. Only after the petitioner had thus admitted his guilt to both officers, did Sergeant O’Donnell proceed to give him the full Miranda warnings, asking him if he waived his right to remain silent. The response was affirmative, and Stephen admitted again that they had stolen the car and also supplied his friend’s name. At a point not clear from the record, the petitioner was handcuffed, and after accompanying the police to the friend’s house, and then making an effort to find and indicate to the police the exact place from which the car was taken, he was brought to the station house. There petitioner was again given the full Miranda warnings, and his handcuffs were removed. He made another oral admission of guilt, and wrote a confession with his own hand.2 All seem to agree that no force or threats were used to extract the confession, and no one questions that the police made an effort to advise Stephen of his rights. The police did testify, however, that he looked as though he had slept in his clothes, seemed tired, and cried in the station house.
II. Prior Proceedings
Prior to trial, Stephen moved to suppress all statements made by him on the ground that they were involuntary. A “Huntley hearing,” called such after the decision of the New York Court of Appeals in People v. Huntley, 15 N.Y.2d 72, 255 N.Y.S.2d 838, 204 N.E.2d 179 (1965), was held pursuant to New York Code of Criminal Procedure § 813-f to 813-i (McKinney Supp.1969). At that hearing the County Court excluded the first two oral statements since they had not been preceded by proper Miranda warnings, but admitted the second statement to Sergeant O’Donnell, and the oral admission at the station house. Appel-lee, confronted with the admission of his confession against him, pleaded guilty.
New York, by statute, abrogates the usual rule that a plea of guilty waives all non-jurisdictional defects. In the case of a guilty plea following an unsuccessful attempt to suppress a confession, New York Code Crim.Proc. § 813-g (McKinney Supp.1969) specifically permits an appeal from the pre-trial suppression decision. If the defendant prevails, he will of course be afforded a trial. People v. Dunleavy, 26 A.D.2d 649, 272 N.Y.S.2d 795, cert. denied, 385 U.S. 859, 87 S.Ct. 109, 17 L.Ed.2d 85 (1966).
Stephen followed the statutory procedure to the New York Court of Appeals, which affirmed on the ground that the later confessions were voluntary and that he had waived his rights under Miranda. People v. B., 23 N.Y.2d 611, 298 N.Y.S.2d 489, 246 N.E.2d 344 (1969). Relying on our decision in United States ex rel. Rogers v. Warden of Attica State Prison, 381 F.2d 209, 215 (2d Cir. 1967), which applied the New York rule on guilty pleas, Stephen sought habeas in the Federal District Court for the Eastern District of New York.3
*218III. Waiver
Based on the uncontested facts found in the state court proceedings, we have no reason to upset the district judge’s conclusion that petitioner did not waive his Miranda, rights.4
Waiver is “an intentional relinquishment or abandonment of a known right or privilege.” Johnson v. Zerbst, 804 U.S. 458, 464, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938). In the absence of counsel, a “heavy burden” rests on the state to show a genuine waiver. Miranda v. Arizona, 384 U.S. 436, 475, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1969). We are not constrained to hold that there is a per se rule barring all waivers by minors; but in the circumstances of this case, Stephen’s age was made all the more crucial by attendant factors that heightened the likelihood that his waiver was other than intelligent and voluntary, and which made it virtually impossible for the state to satisfy the “heavy burden” imposed upon it by Miranda.
As we have indicated, both the state and federal courts agree here that the original admissions to the patrolman and to O’Donnell were improperly secured. Whether we characterize the rationale as the “cat-out-of-the-bag” theory or not, the simple, likely conclusion is that when a suspect, in the rapid sequence of events present here, has already admitted his guilt, he will be far less likely to give intelligent consideration to later requests to waive his right to remain silent and to have counsel present, since he will regard them as meaningless. See Darwin v. Connecticut, 391 U.S. 346, 350-351, 88 S.Ct. 1488, 20 L.Ed.2d 630 (1968) (Harlan, J., concurring and dissenting); United States v. Bayer, 331 U.S. 532, 540-541, 67 S.Ct. 1394, 91 L.Ed. 1654 (1947). Had petitioner been told that his prior admissions were invalid, or were there even the slightest basis in the record for inferring that he might have known that he had not yet legally incriminated himself when he made the third and fourth *219admissions, we might decide otherwise; but he was not, and there is not. The factors are closely intertwined and each admission cannot be viewed without reference to what happened so shortly before. And his age and his lack of prior contact with the police militate not only against finding a waiver, but against a specific finding of awareness of the invalidity of his first admissions.
The “cat-out-of-the-bag” theory is hardly the only evidence pointing to the absence of a legally sufficient waiver. Petitioner was 16 years of age at the time of the events described. He had never been in difficulty with the police before, but on this particular night he was recaptured after fleeing from a stolen car, virtually held up by the scruff of the neck, handcuffed and taken to the police station. Once there he was alone, deserted by his friend (the driver of the auto), without any assistance from his parents or a lawyer. Testimony by police officers indicated that at the station house he looked tired and seemed to have slept in his clothes, and at one point even appeared to have been crying. Under the “heavy burden” that Miranda imposes when no counsel is present, 384 U.S. at 475, 86 S.Ct. 1602, petitioner did not genuinely waive his right to have counsel present and to remain silent.
The writ shall issue unless the state within 30 days sets a date for a new trial.

. The transcript of the pre-trial suppression hearing indicates that the time was 6 p. m., and not 6 a. m., as the District Judge stated. United States ex rel. B. v. Shelly, 305 F.Supp. 55, 56 (S.D.N.Y. 1969).


. The handwritten confession was not offered in evidence at the Huntley hearing, and so the state courts did not pass on its admissibility. See 23 N.Y.2d at 613 n. 1, 298 N.Y.S.2d at 492 n. 1, 246 N.E. 2d at 346 n. 1.


. Despite what is said in the dissent, we see nothing in McMann v. Richardson, 397 U.S. 759, 90 S.Ct. 1441, 25 L.Ed.2d 763 (May 4, 1970), reversing United States ex rel. Richardson v. McMann, 408 F.2d 48 (2d Cir. 1969), which indicates a result contrary to that we reach here. That opinion, while emphasizing the importance of counsel in insulating guilty pleas from collateral attack, specifically did “not here consider whether a conviction, based on a plea of guilty entered in a State permitting the defendant pleading guilty to challenge on appeal the admissibility of his confession (as in New York after July 16, 1965, see n. 11, supra), would be open to attack in federal habeas corpus proceedings on the ground that the confession was coerced. Cf. United States ex rel. Rogers v. Warden, 381 F.2d 209 (C.A.2d Cir. 1967).”
The reason for distinguishing Rogers, and its companion case, United States ex *218rel. Molloy v. Follette, 391 F.2d 231, 232 (2d Cir. 1968), is adequately explained by examining the rationale of those opinions. They emphasized that the New York procedure, which permits an appeal from a suppression hearing despite a subsequent guilty plea, was designed to encourage pleas of guilty. Were the federal courts to deny the defendant his federal remedies in situations where the state would permit him to avail himself of them, we would not only make the New York statute “a trap rather than the beneficent and ‘enlightened statute’ ” it was meant to be, but would also run the risk of frustrating state policy by inhibiting guilty pleas. See United States ex rel. Molloy v. Follette, 391 F.2d 231, 232 (2d Cir. 1968). As Molloy and Rogers are unaffected by either the language or the result in Richardson, we adhere to what was said there.
We regard appellant’s contention that a person on probation is not “in custody” for the purposes of § 2241 as frivolous. Jones v. Cunningham, 371 U.S. 236, 83 S.Ct. 373, 9 L.Ed.2d 285 (1963) clearly holds that parole is custody; we are directed to no reason or authority which would distinguish probation from parole in habeas corpus applications. See Petition of Engle, 218 F.Supp. 251 (D.C.Ohio 1963) (probation is “custody”), aff’d Engle v. United States, 332 F.2d 88 (6th Cir.), cert. denied, 379 U.S. 903, 85 S.Ct. 192, 13 L.Ed.2d 176 (1964).


. The State has not raised the question of the deference required to be given to the determination of the voluntariness of the waiver by the state courts under 28 U.S. C. § 2254(d), added by Pub.L. 89-711, § 2, 80 Stat. 1105 (1966). The issue whether and, if so, how far the statute applies to such a determination, as distinguished from one of “basic fact,” is a serious one, whose decision would require detailed consideration of the opinions in Brown v. Allen, 344 U.S. 443, 73 S.Ct. 397, 97 L.Ed. 469, 541, 67 S.Ct. 1394, 91 L.Ed. 1654 (1953) and Townsend v. Sain, 372 U.S. 293, 83 S.Ct. 745, 9 L.Ed.2d 770 (1963), and the long history leading up to the 1966 legislation. In view of the parties’ failure to discuss this and the possibility that illumination on the question may be cast as a result of the grant of certiorari, 38 L.W. 3309 (Feb. 24, 1970), to review Wilson v. Atchley, 412 F.2d 230 (9 Cir. 1969), we leave the issue for another day and assume, as the parties have done, that the question of voluntary waiver was open to the fullest scrutiny by the district judge.